Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-17) in the reply filed on October 26, 2020 is acknowledged.
Claims 18-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant can’t change the meaning of “at least one side surface.”  Use of the word “comprises” after “at least one side surface” defeats the intent because “comprises” is open language allowing more side surfaces than “five or fewer.”  Also, a surface is broadly interpreted.  “At least five side surfaces” 
Re claim 10, the Office suggests: “wherein a cup side wall consists of one to five side faces.”  Re claim 11, the Office suggests: “wherein a cup side wall comprises at least five side faces.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Krupa (US 2014/0065273).
Krupa discloses a baking tray comprising: a baking tray body; and a baking cup 10 formed in the baking tray body, the baking cup defining a baking cavity and an aperture (hole 44 in bottom surface or slotted opening 49 in one of the at least one side surfaces) formed through the baking cup.
Re claims 5 and 13, a second aperture is formed by the plurality of holes 44 and plurality of slotted openings 49.
Re claim 6, paragraph [0032], lines 6-7 of Krupa state that the diameter (width) of the bottom of the cup is about 3.2 inches which is a bottom width of at least half of an inch.

Re claims 12 and 15, the cup shape is rounded and complex (rounded as discussed in PG Pub 2019/0373901 for the present application (Fletcher), paragraph [0004], last sentence).
Re claim 16, aperture width of slotted opening 49 is at least one eighth of an inch as stated in paragraph [0029], line 9 of Krupa.

Claim(s) 1-5, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Castellani (US 6431059).
Castellani discloses a baking tray comprising: a baking tray body; and a baking cup (recess 5) formed in the baking tray body, the baking cup defining a baking cavity and an aperture (one of orifices 15, 17, 19, 21 or 23) formed through the baking cup.
Re claims 5 and 13, a second aperture is formed by the plurality of orifices 15, 17, 19, 21, 23.
Re claim 10, the cup has fewer than five side surfaces.
Re claims 12 and 15, the cup shape is rounded and complex (rounded as discussed in PG Pub 2019/0373901 for the present application (Fletcher), paragraph [0004], last sentence).
Re claim 16, aperture width of orifices or drainage holes is at least one eighth of an inch as stated in column 2, lines 8-9 of Castellani.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa in view of Shannon (US 2009/0123625).
Re claims 7 and 8, baking cup depth is not stated within Krupa.  Shannon teaches a similarly configured baking tray with multiple baking cups having a depth D of about 15 mm (less than one inch) to about 35 mm (more than one inch) and a preferred depth of 25.4 mm (one inch) as stated in paragraph [0025], lines 2-7 of Shannon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the baking cup depth to be either (1) equal to or less than one inch as stated in claim 7 as this shallow depth limits the amount of batter or raw bakery product that may be placed within the cup and conserves on tray material which would be wasted for a cup of deeper depth, or (2) equal to or more than one inch as stated in claim 8 as this depth provides a deeper depth allowing more batter or raw bakery product to be placed for a bigger/taller finished bakery product which establishes a preferred product shape that doesn’t droop and provides a thoroughly baked product.
Re claim 9, Krupa’s shape is circular or rounded and not polygonal.  Shannon shows in the drawings and paragraph [0025], lines 1-3 the rectangular or square (polygon) shape.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the baking cup to define a polygon shape as the cup is a mold and forms the baked product into a corresponding shape.  Shape of a product is a design preference of the consumer or manufacturer and allows distinction and acts as an identifying trait.  Office notes that crackers and/or cookies formed in circular shapes and polygonal shapes are well known.  The shape doesn’t seem to change the taste of the product.  A polygonal shape may be more efficient in packaging the product in rows and columns in a space efficient manner, often placed in a tray and/or placed in a box or wrapped.  Then, boxes are stacked and packaged within larger boxes, crates or cartons for shipment in a protected manner.

s 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa in view of Burns (US D880542).
Re claim 9, Krupa’s shape is circular or rounded and not polygonal.  Re claim 11, Krupa has a rounded shape or side surface and not five or more sided.  Burns teaches an ice cube tray which is like the baking tray in that it acts as a mold in forming a product to a desired shape.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the baking cup to define a polygon shape that has at least five side surfaces as the cup is a mold and forms the baked product into a corresponding shape.  Shape of a product is a design preference of the consumer or manufacturer and allows distinction and acts as an identifying trait.  Office notes that crackers and/or cookies formed in circular shapes and polygonal shapes are well known.  The shape doesn’t seem to change the taste of the product.  A polygonal shape may be more efficient in packaging the product in rows and columns in a space efficient manner, often placed in a tray and/or placed in a box or wrapped.  Then, boxes are stacked and packaged within larger boxes, crates or cartons for shipment in a protected manner.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa in view of De Buyer (US 2004/0182989).
Krupa fails to disclose the silicone material.  De Buyer forms a bakery tray made of silicone.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the baking tray from silicone for (1) its non-stick properties which eliminates adding grease or oil to a baking tray, for its (2) resistance to cold temperatures for storage and high temperatures during heating and for (3) its flexibility as stated in paragraphs [0006-0007] of De Buyer.


17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa in view of Koger et al. (US 3613554) (Koger).
Krupa fails to disclose that the aperture width of less than one eighth of an inch.  Koger teaches a cooking pad with openings of a diameter ranging from 0.0185 to 0.0625 inch which is less than 0.125 (one eighth) inch.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the aperture diameter to be less than one eighth an inch in order to prevent baking product from entering and leaking from the baking cup which would waste the baking product, create a mess in the baking apparatus and overcook or misshapen the baked product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













sjc /STEPHEN J CASTELLANO/                     Primary Examiner, Art Unit 3733